Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 27, 2015

The Court of Appeals hereby passes the following order:

A15D0473. IN THE INTEREST OF: S. P., A CHILD.

      Priscilla Johnson seeks a discretionary appeal from an order denying her
motion for reconsideration of the denial of her petition for permanent guardianship
of her grandchild, S. P. However, this appeal does not fall within those classes of
cases listed in OCGA § 5-6-35 (a) requiring a discretionary application. In this
regard, guardianship proceedings are not domestic relations cases subject to OCGA
§ 5-6-35 (a) (2). See In the Interest of E. P. M., 189 Ga. App. 770, 770 (377 SE2d
535) (1989).
      Instead, the trial court’s order is directly appealable under OCGA § 5-6-34 (a)
(11), which allows direct appeals to be taken from “[a]ll judgments or orders in child
custody cases awarding, refusing to change, or modifying child custody.” See In the
Interest of A. R., 309 Ga. App. 844, 845 (711 SE2d 402) (2011) (guardianship is
equated with custody); In the Interest of E. P. M., supra at 770. Moreover, Johnson’s
application is timely from the trial court’s order denying her motion for
reconsideration. See OCGA § 5-6-34 (a) (11); id. § 5-6-38 (a) (an appeal must be
filed within 30 days of entry of the trial court’s order); Williamson v. Williamson, 293
Ga. 721, 722 (748 SE2d 679) (2013) (reviewing a direct appeal following the denial
of a motion for reconsideration in a child custody case). Therefore, the application
is GRANTED pursuant to OCGA § 5-6-35 (j).
      Johnson shall have ten days from the date of this order to file her notice of
appeal. The clerk of the juvenile court is directed to include a copy of this order in
the record transmitted to this Court.
Court of Appeals of the State of Georgia
                                     07/27/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.